Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

	The application of Hideaki Hirose for Position Estimation Method For Mobile Terminal, Position Estimation Device For Mobile Terminal, and Position Estimation for Mobile Terminal filed 11/17/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1,4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margalef et al.  US Patent Application Publication 20120244877.

           Regarding claim 1, Margalef et al. teaches a position estimation method for a mobile terminal that estimates a position of a mobile terminal by communicating at least three of communication devices provided in a vehicle with the mobile terminal in a vicinity of the vehicle, the method comprising:
     an acquisition step of acquiring distance values and radio wave intensity values between a plurality of the communication devices (18a-18n) and the mobile terminal (12) by communicating the communication devices with the mobile terminal (Fig. 1,paragraph 028-029);
a communication availability determination step of determining that a corresponding communication device is communicable when the distance value is equal to or less than a first predetermined value and the intensity value is equal to or more than a second predetermined value (the received signal strength by the mobile device is higher when the mobile device is closer to the vehicle. Paragraph 024, 027,033); and
an estimation step of narrowing down a search range of the mobile terminal based on a distance value from the communication device having the smallest distance value of at least three of communication devices determined to be communicable in the communication availability determination step, and estimating the position of the mobile terminal (paragraph 034-046).
         Regarding claim 4, Margalef et al. teaches, in the estimation step, an area where the mobile terminal exists is estimated based on a determination result of the communication availability determination step and communication maps that map communicable ranges of the communication devices, and the search range of the mobile terminal is further narrowed down based on the area (the received signal strength is compared with the stored values in order to determine the location of the mobile device, the mapping values are represented by the relationship between  stored signal strength values and the location values,  paragraph 024-27,34-35).
          Regarding claim 5, Margalef teaches in the estimation step, the search range of the mobile terminal is narrowed down by using the smallest distance value of the plurality of distance values from the communication device having the smallest distance value (the controller determines what antenna the mobile device is closest to and further narrow down the search process, paragraph 034).
          Regarding claim 6, Margalef et al. teaches a position estimation device for a mobile terminal that estimates a position of a mobile terminal by communicating a plurality of communication devices provided in a vehicle with the mobile terminal in a vicinity of the vehicle, the device comprising:
a signal processing unit (14) configured to acquire distance values and radio wave intensity values between the plurality of communication devices (18a-18n) and the mobile terminal (12) by communicating the communication devices with the mobile terminal (Fig. 1,paragraph 028-029), and determine that a corresponding communication device is communicable when the distance value is equal to or less than a first predetermined value and the intensity value is equal to or more than a second predetermined value (the received signal strength by the mobile device is higher when the mobile device is closer to the vehicle. Paragraph 024, 027,033); and
an estimation unit configured to narrow down a search range of the mobile terminal based on a distance value from the communication device having the smallest distance value of at least three of communication devices determined to be communicable by the signal processing unit, and estimate the position of the mobile terminal (paragraph 034-046).

         Regarding claim 7, Margalef et al. teaches A position estimation system for a mobile terminal, the system comprising:
a plurality of communication devices provided in a vehicle (18a-18n, paragraph 018);
a signal processing unit configured to acquire distance values and radio wave intensity values between the plurality of communication devices and a mobile terminal in a vicinity of the vehicle by communicating the communication devices with the mobile terminal, and determine that a corresponding communication device is communicable when the distance value is equal to or less than a first predetermined value and the intensity value is equal to or more than a second predetermined value the received signal strength by the mobile device is higher when the mobile device is closer to the vehicle. Paragraph 024, 027,033); and
       an estimation unit configured to narrow down a search range of the mobile terminal based on a distance value from the communication device having the smallest distance value of at least three of communication devices determined to be communicable by the signal processing unit, and estimate the position of the mobile terminal (paragraph 034-046).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margalef et al.  US Patent Application Publication 20120244877 in view of Cohen et al. US Patent 10,555,133.
Regarding claim 2, Margalef et al. is silent on teaching in the estimation step, the position of the mobile terminal is estimated by providing a plurality of candidate points on a surface of a sphere whose radius is the distance value from the communication device having the smallest distance value. Cohen et al. in an analogous art teaches the estimation step, the position of the mobile terminal is estimated by providing a plurality of candidate points on a surface of a sphere whose radius is the distance value from the communication device having the smallest distance value (col. 11 lines 30-62).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Margalef as disclosed by Cohen because such modification represents an improvement over the system of Margalef in order to obtain a more accurate determination of the location of the mobile device. 
. 

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record is silent on teaching in the estimation step, after the position of the mobile terminal is estimated by providing the candidate points on the surface of the sphere at a predetermined angular interval, the position of the mobile terminal is further estimated by providing the candidate points at an angular interval smaller than the predetermined angular interval in a predetermined range near the estimated position of the mobile terminal.

.Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683